Case 1:20-mc-00199-JGK-OTW Document 17-19 Filed 05/15/20 Page 1 of 3




                 Exhibit S
Litigation Solutions Limited (Nicholas John Hoskins) - 51960              Page 1 of 2
         Case 1:20-mc-00199-JGK-OTW Document 17-19 Filed 05/15/20 Page 2 of 3




Published on Government of Bermuda (https://www.gov.bm)

Home > Litigation Solutions Limited (Nicholas John Hoskins) - 51960



Company Name


Litigation Solutions Limited
Registration Number


51960
Directors

  Back to Registrar of Companies Directory         [1]



First Name                        Middle Name or Initial        Surname

Nicholas                          John                          Hoskins

Address:

Victoria Place
31 Victoria Street
Hamilton
Bermuda
HM 10



First Name                        Middle Name or Initial        Surname

Maxwell                           L.H.                          Quin




https://www.gov.bm/print/217916                                             5/15/2020
Litigation Solutions Limited (Nicholas John Hoskins) - 51960              Page 2 of 2
         Case 1:20-mc-00199-JGK-OTW Document 17-19 Filed 05/15/20 Page 3 of 3


Address:

Victoria Place
31 Victoria Street
Hamilton
Bermuda
HM 10



First Name                        Middle Name or Initial      Surname

Sabby                                                         Mionis

Address:

22 Shimon Rokach Str
Tel Aviv
Israel



First Name                        Middle Name or Initial      Surname

Michael                                                       Raphael

Address:

20 Homer Avenue
Nicosia
Cyprus
1097




Source URL: https://www.gov.bm/51960/litigation-solutions-limited-nicholas-john-hoskins-
51960

Links
[1] https://www.gov.bm/registrar-of-companies-directory




https://www.gov.bm/print/217916                                                    5/15/2020
